Exhibit 99.1 Tidewater Reports First Quarter Results For Fiscal 2017 and Announces Conference Call on Wednesday, August 10, 2016 at 10:00 a.m. Central Time NEW ORLEANS, LA. August9, 2016 — Tidewater Inc. (NYSE:TDW) announced today a first quarter net loss for the period ended June30, 2016, of $89.1 million, or $1.89 per common share, on revenues of $167.9 million. For the same quarter last year, net loss was $15.1 million, or $0.32 per common share, on revenues of $304.8 million. The immediately preceding quarter ended March 31, 2016, had a net loss of $81.8 million, or $1.74 per common share, on revenues of $184.2 million.
